PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. Claimant, an inmate at Northern Regional Jail, brought this claim to recover the value of his Aiwa Walkman that was damaged during a shake down while he was being held at Denmar Correctional Center, a facility of the respondent.
2. Respondent admits the validity of the claim, but states that the amount of $40.00, rather than the amount claimed of $55.00, is fair and reasonable.
3. Claimant agrees to accept $40.00 as frill and complete compensation for the Aiwa Walkman.
4. Respondent agrees that the amount of damages as agreed to by claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent is responsible for the damage to claimant’s Aiwa Walkman and that the amount of damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $40.00.
Award of $40.00.